DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The status of the claims has been determined based on the previously agreed upon Examiner’s Amendments as discussed in the Examiner initiated interview and applied in the Notice of Allowance mailed on 11/18/2021.
	Claims 4, 13, 16, and 23 have been cancelled.
	Claims 1-3, 5-12, 14-15, and 17-22 are currently pending and considered below.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Priority
	This application is a 371 filing of PCT/US2019/016546, filed on 02/04/2019, which claims the benefit of US Provisional Application 62/625,812 filed on 02/02/2018.
	However, it is noted that the US Provisional Application 62/625,812 does not provide support for the claimed limitation of automatic unlocking of the weight selector assembly by placing the kettlebell on the support surface. Therefore, this application does not receive the benefit of the US Provisional Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 was filed after the mailing date of the Notice of Allowance on 03/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 06/27/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  However, the cited foreign patent document was easily found while updating the search and has been cited by the Examiner in the PTO-892.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ainscough, Attorney of Record, on 07/13/2022.

The application has been amended as follows: 
To the claims as filed on 09/29/2020 and as amended by Examiner’s Amendment in the Notice of Allowance mailed on 11/18/2021:
Claim 1, line 12, “the support surface” has been amended to --the support surface, and the lock member comprises a cam follower engaged with a cam member--

Claim 10, line 1, “wherein the kettlebell body” has been amended to --wherein the cam member--

Examiner’s Comment
	Please see the Examiner Interview Summary and Notice of Allowance mailed on 18 November 2021 for previously agreed upon Examiner’s Amendments to the specification and claims.

Reasons for Allowance
Claims 1-3, 5-12, 14-15, and 17-22 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an adjustable weight kettlebell in combination with all of the structural and functional limitations, and further comprising a weight selector assembly comprising a rod and a lock member non-rotatably coupled to the rod, the weight selector assembly being automatically unlocked by placing the kettlebell on a support surface, and the lock member comprises a cam follower engaged with a cam member.
The closest prior art of record includes Liu (Foreign Patent Publication No. CN107773908A, hereinafter Liu I), Liu (Foreign Patent Publication No. CN107773909A, hereinafter Liu II), and Wang (US Patent No. 10420978).
Liu I and Liu II each teach an adjustable weight kettlebell comprising a weight selector assembly comprising a rod and a lock member (locking plate 13) non-rotatably coupled to the rod that is configured to engage with a locking disc (14), where the weight selector assembly is automatically unlocked by placing the kettlebell on a support surface (9, 21), but neither Liu I nor Liu II teaches the lock member comprising a cam follower engaged with a cam member.
Wang disclose an adjustable weight kettlebell including a weight selector assembly (5) including a rod (50) and a lock member (60-63) non-rotatably coupled to the rod and configured to engage the kettlebell body to restrict rotation of the rod. Wang discloses wherein to unlock the weight selector assembly, a user rotates a cam member (61) of the lock member away from the kettlebell body such that the rod (50) can be manually pressed downwards within the kettlebell body to allow rotation of the rod to selectively engage the plurality of weights, and the user then locks the weight selector assembly by rotating the cam member towards the kettlebell body such that the rod cannot be rotated (Figs. 7-11). Wang does not teach or suggest wherein the weight selector assembly is automatically unlocked by placing the kettlebell on the support surface or the lock member comprising a cam follower engaged with a cam member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784